DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Amendment filed on 6/8/2021.
Claims 1, 4, 5, 7-9, 13, and 20 have been amended.
Claims 2, 3, 6, and 14-16 have been canceled.
Claims 1, 4, 5, 7-13, and 17-20 are pending.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination fail to teach, in combination of other limitations, based on an application of the one or more versioning rules, execute a versioning action on the selected software model; and execute the software service via a software solution configured to interact with the network connected device, wherein the selected software model integrates the network connected device with the software service, wherein the versioning action is based on either (1) a strict versioning approach including that the software solution is coded for specific software interface versions of the selected software model, or (2) a relaxed versioning approach including that the software solution is coded for ranges of software interface versions and the software solution supports new software interface versions at runtime without additional code and/or configuration changes as recited in independent claim 1, and further fails to teach similar worded limitations in independent claims 13 and 20.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus the pending claims 1, 4, 5, 7-13, and 17-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA CHEN DENG whose telephone number is (571)272-5989.  The examiner can normally be reached on Monday to Friday 9:30 -6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANNA C DENG/Primary Examiner, Art Unit 2191